JOANOS, Chief Judge.
We affirm the habitual felony offender sentence imposed upon appellant in this case, but remand the sentencing and probation documents with directions to conform the written probation order with the trial court’s oral pronouncement at sentencing, i.e., to reflect a fifteen-year habitual felony offender sentence, with eight years of the sentence suspended, to be followed by five years probation. See Timmons v. State, 453 So.2d 143 (Fla. 1st DCA 1984).
Accordingly, this matter is remanded for correction of the written probation order.
SHIVERS and ZEHMER, JJ., concur.